Citation Nr: 1700641	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  14-31 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to exposure to herbicides such as Agent Orange.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to September 1961, with additional periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) during his service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied service connection for diabetes mellitus, type II.

In December 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board notes that the rating decision on appeal here denying service connection for diabetes mellitus, type II, was issued in September 2006.  A later rating decision, issued in September 2013, adjudicated the claim of service connection for diabetes mellitus, as one to reopen the claim which was denied in September 2006.  However, a review of the claims file shows that evidence received in September 2006 included a statement by the Veteran's treating physician suggesting that his diabetes mellitus might be related to inactivity caused by service connected disabilities.  This evidence is sufficient to satisfy the provisions of 38 C.F.R. § 3.156(b), as new and material evidence received prior to the expiration of the appeals period, and was sufficient to prevent the rating decision from becoming final.  

The Veteran seeks service connection for diabetes mellitus, type II, which he has argued was incurred as a result of exposure to herbicides during his ACDUTRA and INACDUTRA service.  Specifically, he has argued that he was exposed to herbicides while serving at Fort Drum, New York, and Gagetown, New Brunswick, Canada.  The record with respect to his National Guard service which could corroborate these claims is incomplete.  Presently, the record verifies that the Veteran had more than 40 years of National Guard service, including both ACDUTRA and INACDUTRA service beginning in 1961 through 1987, with the number of days of service for which service points were awarded within each 12 month period.  However, the specific dates and locations of this service, to include the length of time spent at the various locations and the type of service, i.e., whether including whether the Veteran was serving on ACDUTRA or INACDUTRA, are not of record.

More than verification of the Veteran's specific dates of ACDUTRA service assignment to these locations is required.  An assessment of the likelihood of the Veteran's having been exposed to herbicides as result of such assignments is also warranted.  Department of Defense records show that in 1959 thirteen drums of defoliant, which likely included herbicides such as Agent Orange were sprayed on 4 square miles of Fort Drum, New York, from a helicopter spray device.  See Miscellaneous Publication 33, Information Manual for Vegetation Control in Southeast Asia.  And during the period from December 1966 to October 1967, a comprehensive short-term evaluation was conducted at the Canadian Forces Base near Gagetown in New Brunswick by personnel from Fort Detrick's Plant Science Lab in coordination with contract research on formulations by chemical industry and field tests by USDA and University of Hawaii.  See Technical Report 114, Field Evaluation of Desiccants and Herbicide Mixtures as Rapid Defoliants.  The Veteran has argued that his exposure to herbicides would have resulted given that he camped on the ground of Fort Drum and Gagetown, drank water from the area, swam in the river, and ate food which was prepared outside.  An expert opinion with respect to whether these activities during the time frames of verified service at the locations when considering the dates of herbicide use at that location would have resulted in the Veteran being exposed to herbicides.

The Veteran had also previously submitted a statement by a physician in June 2006 suggesting a possible link between the Veteran's service-connected disabilities and diabetes.  This statement is sufficient to satisfy the low threshold standard for affording the Veteran a VA examination and opinion.  Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  


Accordingly, the case is REMANDED for the following action:


1. Verify through the Defense Finance and Accounting Service (DFAS) and any other appropriate records custodian all periods of the Veteran's National Guard service, including all periods of active service, ACDUTRA, and INACDUTRA, with specific dates of such service and locations where the service was performed.  Also obtain any outstanding service treatment and personnel records from the Veteran's National Guard service. Ensure that the correct unit name, city, and state are included in the request for verification of the Nation Guard service.

If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the Veteran and his attorney should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

2. Then obtain an expert opinion with respect to whether the Veteran's presence at Fort Drum, New York, and Gagetown, New Brunswick, on the dates identified pursuant to the development directed above, when considered in light of the information regarding the use of herbicides at those locations, the dates of herbicide use, and the nature of the Veteran's activities at these locations (camping, swimming, drinking the water, and eating food prepared outside) were such that exposure to herbicides during ACDUTRA or other National Guard service has been verified.

3. Based on the responses to the development directed above, the Veteran should then be afforded a VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that his current diabetes mellitus, type II, was incurred in service, to include as a result of herbicide exposure (if such exposure is shown by the record).  The examiner should also offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's current diabetes mellitus, type II, was caused or aggravated (that is, worsened beyond the normal course of the disease) by the effects of his service-connected disabilities, to include weight gain and inactivity resulting from low back and knee disabilities.

The examiner should be afforded access to the Veteran's entire electronic claims file, to include VBMS and Virtual VA.  The examiner should offer an explanation or rationale for all opinions provided.

4. Then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, then issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative or attorney an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).





Department of Veterans Affairs


